As filed with the Securities and Exchange Commission on April 19, 2010 Registration Statement No. 333 - 165352 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM F-10/A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BAJA MINING CORP. (Exact name of Registrant as specified in its charter) British Columbia 1400 Not Applicable (Province or other jurisdiction of incorporation or organization ) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 2350-1177
